21-10436-tmd Doc#48 Filed 07/09/21 Entered 07/09/21 07:14:43 Main Document Pg 1 of 3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: July 08, 2021.

                                                                           __________________________________
                                                                                     TONY M. DAVIS
                                                                           UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________

                                  UNITED STATES BANKRUPTCYCOURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION


      In re:                                                     Chapter 11
                                                                 (Subchapter V)
      MARY BRENNA RYLEE,
                                                                 Case No. 21-10436
                       Debtor.


                 ORDER GRANTING EXPEDITED AGREED MOTION BETWEEN
                DEBTOR AND THE DEBTOR’S NON-FILING SPOUSE FOR ORDER
                    MODIFYING THE AUTOMATIC STAY TO ESTABLISH
                  PROCEDURES FOR DIVISION OF COMMUNITY PROPERTY

               CAME ON FOR CONSIDERATION the Expedited Agreed Motion Between Debtor and

  the Debtor’s Non-Filing Spouse for Order Modifying The Automatic Stay to Establish Procedures

  For Division of Community Property, filed on July 7, 2021 (Docket No. 44) (the “Motion”).2 The

  Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

  U.S.C. §§ 157 and 1334, and it appearing that venue is proper before this Court pursuant to 28

  U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided, and it


  2
      Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                                                                    HB: 4836-1318-1168.4
21-10436-tmd Doc#48 Filed 07/09/21 Entered 07/09/21 07:14:43 Main Document Pg 2 of 3




  appearing that no other or further notice need be provided; and the Court having reviewed the

  Motion and the record before it, finds that the relief sought in the Motion has merit and should be

  GRANTED. It is therefore

         ORDERED that:

        The Debtor and the Spouse shall retain a Financial Advisor, which shall be selected by the
         Trustee, to value the Rylee Community Property and evaluate the Unauthorized
         Transactions without the need for further approval and order from this Court.

        The fees and expenses incurred by Debtor and the Spouse for services provided the
         Financial Advisor shall be evenly paid between the Debtor and the Spouse, subject to
         approval of the fees and expenses by this Court. Upon approval of the fees and expenses
         by this Court, the fees and expenses for the Financial Advisor shall be paid out of the sale
         proceeds of the Parties’ Odessa property (see Dkt. No. 36) and/or the Parties’ 2019 tax
         refund.

        The Trustee shall select the Financial Advisor within five (5) business days after entry of
         this Order.

        Within five (5) business days after selection of a Financial Advisor, the Debtor, Spouse,
         and any accountant, financial professional, or other custodian in possession of financial
         records, property valuations, appraisals, and other financial data relating to the Rylee
         Businesses, including any information related to the Unauthorized Transactions, shall turn
         over such financial records to the Financial Advisor. The Parties shall have the power to
         subpoena additional documents and testimony pursuant to Fed. R. Bankr. P. 2004.

        The Financial Advisor shall prepare a report (the “FA Report”) valuing the Rylee
         Businesses and identifying Unauthorized Transactions made by the Debtor or the Spouse
         from the Rylee Businesses from January 1, 2017 through the entry of this Order. The FA
         Report shall also include a valuation of other material Rylee Community Property,
         including the Spouse and Debtor’s home in Austin, Texas.

        From the date the Financial Advisor’s retention through preparation of the FA Report, the
         parties shall make themselves available and otherwise cooperate with the Financial Advisor
         in preparing the FA Report.

        The Financial Advisor shall prepare the FA Report as soon as practicable, but in no event,
         later than twenty-eight (28) days from the date of its selection by the Trustee.

        Upon conclusion of the FA Report, the Financial Advisor shall transmit the report to the
         Debtor, the Spouse, the Trustee, and shall file the FA Report under seal with this Court,
         provided that, subject to a protective and confidentiality order, the Debtor shall serve a
         copy of the FA Report on any secured creditor, including American Momentum Bank
         (“AMB”) upon request and agreement to be bound by such protective and confidentiality


                                                                                     HB: 4836-1318-1168.4
21-10436-tmd Doc#48 Filed 07/09/21 Entered 07/09/21 07:14:43 Main Document Pg 3 of 3




         order. The findings of the Financial Advisor in the FA Report are binding as between the
         Parties, subject to Court approval and objections of creditors. For the avoidance of doubt,
         no finding of the Financial Advisor shall be binding or have any effect whatsoever as to
         any issue relating in any way to, including any valuation, of any the Rylee Community
         Property or any other property, with respect to AMB, or any of its collateral, security
         interests, debt, claims, or proofs of claim, or any other interests.

        The Debtor and the Spouse will attempt to divide the Community Property between the
         two parties, under the supervision of the Trustee or a mediator (the “Mediator”) appointed
         by the Trustee at an in-person mediation (the “Mediation”) to occur within fourteen (14)
         days of transmission of the FA Report to all parties. If the Trustee selects a third-party
         mediator to resolve issues related to division of the Community Property, the Debtor and
         the Spouse shall share equally in the costs of the Mediator, subject to approval of the fees
         and expenses by the Court. The Parties will each provide a confidential position statement
         with evidentiary support to the Mediator and Trustee three (3) days prior to the Mediation.
         For the avoidance of doubt, any division of the Community Property shall have no effect
         on any rights, claims, interests, or the like, of AMB, with respect to the Debtor, any entity
         in which the Debtor has any interest, or with respect to the Spouse, or any entity in which
         the Spouse has any interest.

        Within three (3) days after the conclusion of the Mediation, the parties shall seek from this
         Court (i) if the Parties reach an agreed resolution, approval of the division of the
         Community Property as mutually agreed at the Mediation or (ii) if the Parties are unable to
         reach an agreed resolution, further relief from this Court on how to proceed with dividing
         the Community Property; it is further

         ORDERED that this Court shall retain jurisdiction to interpret and enforce this Order.

         SO ORDERED.

                                                 ###

  Submitted by:

  Lynn Hamilton Butler
  State Bar No. 03527350
  Jameson J. Watts
  State Bar No. 24079552
  111 Congress Avenue, Suite 1400
  Austin, Texas 78701
  Tel: (512) 472-5456
  Fax: (512) 479-1101
  lynn.Butler@huschblackwell.com
  jameson.watts@huschblackwell.com

  PROPOSED COUNSEL FOR DEBTOR
  MARY BRENNA RYLEE


                                                                                     HB: 4836-1318-1168.4
